Citation Nr: 1223614	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder.

2.  Entitlement to an evaluation in excess of 30 percent for cystic acne of the face, cheeks, chin, shoulders, mid back and chest.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967 and from July 1968 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2010, the Board remanded this matter for additional evidentiary development.  

The issue of entitlement to an evaluation in excess of 30 percent for cystic acne of the face, cheeks, chin, shoulders, mid back and chest, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a March 2012 letter, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his claim seeking entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to an evaluation in excess of 50 percent for generalized anxiety disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal of the issue seeking an entitlement to evaluation in excess of 50 percent for generalized anxiety disorder.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and the appeal of this issue is dismissed.


ORDER

The appeal of the issue seeking entitlement an evaluation in excess of 50 percent for generalized anxiety disorder is dismissed without prejudice.


REMAND

The Veteran is seeking an evaluation in excess of 30 percent for cystic acne of the face, cheeks, chin, shoulders, mid back and chest.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Treatment Records Not Previously Considered 

A review of the Veteran's Virtual VA file, which consists of electronically maintained records relating to the Veteran, revealed additional pertinent VA treatment records that have not previously been considered by the RO.  These additional treatment records, dated from October 1998 to April 2012, were added to the Veteran's Virtual VA file on April 27, 2012, after the RO's most recent statement of the case in March 2012.  This evidence includes an October 2007 VA examination for skin and an October 2010 VA general physical examination which are relevant to the Veteran's claim for an increased evaluation, but have not yet been considered by the RO.

A waiver of RO consideration of this new evidence has not received.  Accordingly, the RO must be given an opportunity to review these additional records and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).  

B.  Additional Treatment Records Available

During his November 2010 VA skin examination, the Veteran indicated that he was scheduled to undergo another dermabrasion treatment in December 2010.  Records relating to this procedure are not included in the Veteran's claims file or his Virtual VA file.

Under these circumstances, the RO, with the Veteran's assistance, must attempt to obtain the Veteran's updated treatment records.

C.  New VA examination 

In its April 2012 brief, the Veteran's representative argued that the Veteran's skin disability is more severe then indicated in the November 2010 VA examination.  Given these allegations, and the evidentiary shortcomings indicated above, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back and chest.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him - notably for dermabrasion treatment - for his cystic acne of the face, cheeks, chin, shoulders, mid back and chest during the course of this appeal.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA skin examination to determine the severity of his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back and chest.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must identify all areas of the Veteran's body which are affected by his service-connected cystic acne of the face, cheeks, chin, shoulders, mid back and chest, and what percentage of the Veteran's body is affected by this condition, including percentages of both exposed areas only and the entire body.  

Additionally, the examiner must review the record for prescribed treatment for cystic acne of the face, cheeks, chin, shoulders, mid back and chest and indicate what treatment the Veteran has received, whether topical or systemic, and the length of time for which each treatment was prescribed.  A complete rationale for any opinions expressed must be given.  

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

4.  After completing the above actions, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case, including consideration of all new evidence received since the March 2012 supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


